United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, WESTLAKE
BRANCH POST OFFICE, Westlake, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1315
Issued: June 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 9, 2016 appellant, through counsel, filed a timely appeal of an April 27, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish a right shoulder injury
in the performance of duty on February 8, 2015, as alleged.
On appeal counsel argues that the decision is contrary to law and fact.
FACTUAL HISTORY
On February 9, 20153 appellant, then a 50-year-old postal clerk support employee, filed a
traumatic injury claim (Form CA-1) alleging that on February 8, 2015 she injured her right
shoulder when a heavy tub she was holding slipped and pulled her shoulder down. On the back
of the claim form, M.I., supervisor, checked a box marked “yes” that appellant was in the
performance of duty when injured. He further indicated that he received notice of injury on
February 24, 2015, that she had filed a Form CA-1 form with a January 15, 2015 incident date,
and then filed a second Form CA-1 with an incident date of February 8, 2015. M.I. also noted
that appellant had attendance problems.
In an undated statement, B.M., appellant’s first line supervisor, reported that the first time
appellant advised her “of any on[-the-]job injuries from January 15, 2015 through February 9,
2015” was on February 9, 2015. At that time, appellant claimed to have hurt her shoulder in
January “and then changed it to February. B.M. indicated that appellant worked continuously
during the period January 15 through February 9, 2015 with no complaints of being injured.
OWCP also received a statement from F.G., the employing establishment’s station
manager, controverting appellant’s claim. F.G. noted that appellant was a temporary employee
with attendance issues, which were being addressed by the employing establishment. According
to F.G., appellant notified management on February 9, 2015 that she had injured herself at work.
Initially, appellant indicated that January 15, 2015 was the date of injury and that she had
previously apprised the employing establishment’s managers of this injury on her “first CA-1”
form. However, F.G. noted that appellant had not previously apprised management of this
alleged January 15, 2015 injury, but did include a January 2015 date of injury on the first CA-1
form.4 She went on to say that at no point during the period January 15 to February 9, 2015 had
appellant informed management of an injury or exhibit any difficulty while working until
February 9, 2015 when she completed the second CA-1 form with a different supervisor. It was
at that time when appellant included an injury date of February 8, 2015.
By letter dated March 2, 2015, OWCP informed appellant that the evidence of record was
insufficient to establish her claim. Appellant was advised as to the medical and factual evidence
required. OWCP requested that she complete a questionnaire as to how the injury occurred. It
afforded appellant’s 30 days to provide the requested information and copied the employing
establishment.
3

Appellant noted February 9, 2015 as the date of notice, but signed the form on February 24, 2015.

4

The Board notes that the referenced “first CA-1” form is not contained in the case record as transmitted to the
Board.

2

On March 5, 2015 OWCP received a March 5, 2015 letter from D.M. of the employing
establishment’s Health Resource Management office, controverting appellant’s claim. D.M.
noted that his office received a CA-1 form with a date-of-injury listed as January 2015 with no
date. He related that, after contacting appellant on several occasions regarding the date of injury,
she ultimately completed a CA-1 form with February 8, 2015 listed as the date of injury. D.M.
added that the medical evidence did not establish a causal relationship and concluded that her
claim should be denied.
Subsequently, OWCP received reports dated February 9 and March 26, 2015 from
Dr. Irwin A. Mandel, an examining Board-certified orthopedic surgeon, who diagnosed right
shoulder strain/sprain, which he opined was work related. Dr. Mandel noted that appellant
attributed her condition to a work-related lifting injury as her shoulder pain began two weeks ago
when her arm was yanked when a heavy tub of mail she was carrying slipped. He noted that her
pain and limited range of motion were aggravated by excessive lifting and use. Physical
examination revealed right deltoid tenderness, no right acromioclavicular joint, subacromion, or
bicep long head tenderness, and full range of motion. Dr. Mandel related his concern that
appellant might have a right acute rotator cuff tear as a result of the injury.
Dr. Mandel, in a letter dated February 9, 2015, recommended a magnetic resonance
imaging (MRI) scan be performed. He further advised that appellant was disabled from work
until a revaluation or MRI scan was performed.
In a February 25, 2015 duty status (Form CA-17), Dr. Mandel diagnosed right shoulder
strain and provided work restrictions. He noted an injury date of February 8, 2015 and described
the injury as occurring when appellant was holding a heavy tub, which slipped and pulled her
shoulder down.
By decision dated April 9, 2015, OWCP denied appellant’s claim as it found that she had
not established that the February 8, 2015 incident occurred as alleged. It noted that the
employing establishment controverted the claim, that appellant had provided no information or
witness statements as to how the injury occurred, and that the record contained conflicting
evidence regarding the date of the injury.
In an April 25, 2015 statement, appellant alleged that she never received the March 2,
2015 development letter from OWCP. She related that on January 4, 2015 she had been directed
by M.I. to empty full tubs of mail into the dumpster outside on a snowy/cold rainy day. While
lifting and emptying heavy tubs weighing approximately 40 to 50 pounds, appellant felt her right
arm being yanked down and immediately felt right shoulder pain. She claimed to have informed
M.I. of this incident that day, that at the time “it did not seem to be anything serious,” and that
she took measures to alleviate the soreness when she went home. Appellant continued that when
she returned to work on January 6, 2015 she reminded M.I. that her shoulder was sore, that he
assigned her lighter tasks that day, and that she continued her regularly assigned duties in the
“next few weeks” while continuing to experience shoulder pain on an intermittent basis. She
related that the second incident occurred on February 8, 2015 around 2:00 p.m. while lifting a
heavy tub of mail overhead when her right shoulder gave out and she felt a shooting pain.
Appellant alleged that the next morning she was in intense pain, but went to work at 5:30 a.m. on

3

February 9, 2015 to inform her supervisor regarding the severity of the injury sustained the day
before. She then followed her supervisor’s instructions and went to the emergency room.
On May 4, 2015 OWCP received a February 9, 2015 emergency room visit report by
Dr. Patrick H. Fairley, a Board-certified emergency room physician for complaints of right
shoulder pain. Appellant related that she had experienced right shoulder pain for three to four
weeks. She noted that she had lifted a large tub of mail to be dumped into a tub, which jerked
her shoulder downward. A physical examination revealed right shoulder tenderness and pain
with range of motion.
OWCP also received a February 9, 2015 right shoulder MRI scan, which found no
evidence of acute fracture or dislocation. The MRI scan did find hypertrophic changes along the
greater right humerus tuberosity and acromion underside.
On April 28, 2015 appellant requested a review of the written record by an OWCP
hearing representative.
By decision dated October 8, 2015, an OWCP hearing representative affirmed the
April 9, 2015 decision. She found that the inconsistencies in the record were sufficient to raise
doubt as to whether the claimed incident occurred as alleged.
On November 12, 2015 counsel requested reconsideration and submitted additional
evidence.
In an accompanying September 18, 2015 statement, appellant disputed the employing
establishment’s statements regarding her injury. She stated that her records established that her
shift was from 5:30 a.m. to 3:00 p.m. on February 8, 2015 and that she was processing Amazon
packages for delivery. According to appellant there were four other people besides herself, three
carriers and M.I., present at the time. On the following Monday morning M.I. sent her to the
emergency room “knowing, and agreeing that my injury was sustained just 14-16 hours prior on
Sunday afternoon.” Appellant observed that neither B.M. nor F.G. had been present when she
injured herself on February 8, 2015, that she did not speak to them on February 9, 2015, and,
thus, she did not understand why they were controverting her claim. She reported that an
investigation by the employing establishment’s Office of Inspector General (OIG) found no
evidence that a fraudulent claim had been filed.
As exhibits, appellant attached the second page of a CA-1 form, which was signed by
M.I. and noted February 9, 2015 as the date notice of injury was received. The date of injury
was blank. Another exhibit was a case summary report of an investigation from the OIG
conducted during the period March 6 to 23, 2015 based on an allegation of claimant fraud on the
part of appellant. M.I. closed the investigation finding that the allegation of fraud in pursuit of
her claim for compensation benefits was unfounded.
In a November 16, 2015 report, Dr. Brant Holtzmeier, a treating osteopath Boardcertified in osteopathic manipulation medicine, opined that appellant sustained a right shoulder
injury on February 8, 2015 due to unloading approximately 30 boxes of mail. He reported that
each box of mail weighed approximately 20 pounds, which she had to lift overhead into
overfilled bins. While attempting to lift a box that had been dislodged appellant felt a sudden
4

pain in her right shoulder, which then gave out. Dr. Holtzmeier diagnosed right rotator cuff tear
based on physical examination findings and an MRI scan. He concluded that appellant’s right
rotator cuff tear had been caused by the February 8, 2015 employment incident.
By decision dated April 27, 2016, OWCP denied modification. It found that while
appellant had reported and described a work incident on February 8, 2015 from lifting a tub of
mail, this was not the mechanism of injury she provided on her CA-1 form. Furthermore, she
had initially submitted a Form CA-1 for a January 15, 2015 injury date, but then had submitted a
second CA-1 form with the date of injury as February 8, 2015. OWCP concluded that the
inconsistencies regarding the circumstances of the alleged injury of February 8, 2015 were
sufficient to create doubt as to whether the alleged incident occurred at the time, place, and in the
manner alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.8
First, the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged.9 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.10
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and her subsequent course of action.11 Such circumstances as late notification of
injury, lack of confirmation of injury, continuing to work without apparent difficulty following
5

Supra note 2.

6

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

7

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

8

B.F., Docket No. 09-0060 (issued March 17, 2009); Bonnie A. Contreras, supra note 6.

9

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

10

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 6.
11

See Betty J. Smith, 54 ECAB 174 (2002).

5

the alleged injury, and failure to obtain medical treatment may, if otherwise unexplained, cast
doubt on an employee’s statements.12 However, an employee’s statement regarding the
occurrence of an employment incident is of great probative force and will stand unless refuted by
strong or persuasive evidence.13
ANALYSIS
Appellant filed a traumatic injury claim alleging that she sustained a right shoulder injury
in the performance of duty on February 8, 2015. OWCP denied her claim as it found that she
had not established that the incident occurred at the time, place, and in the manner alleged. The
Board finds that appellant failed to establish a traumatic injury in the performance of duty on
February 8, 2015. Appellant’s presentation of the facts is not supported by the evidence of
record and does not establish her allegation that a specific event occurred in the performance of
duty which caused an injury on the date in question.14
In an April 25, 2015 statement, appellant stated that M.I. directed her to empty tubs of
mail into a dumpster on January 4, 2015. While performing this duty of lifting heavy tubs
weighing between 40 to 50 pounds she felt right shoulder pain when she felt her right arm
yanked down. Appellant pointed out that, upon her return to work on January 6, 2015, M.I.
assigned her light duty that day as she had reminded him of the injury, and that she continued to
perform her regularly assigned duties over the following weeks with intermittent shoulder pain.
She alleged that on February 8, 2015 her right shoulder gave out while lifting a heavy tub of mail
overhead. Appellant stated that she was in intense pain the following morning, but went to work
to inform her supervisor that her injury from the previous day was more severe than initially
thought. After explaining this to her supervisor, he instructed her to go to the emergency room.
In a subsequent statement, appellant noted that she was processing Amazon packages for
delivery on February 8, 2015 when she was injured and there were four other people present.
She noted that an investigation by the OIG determined that she had not filed a fraudulent claim.
Appellant provided the case summary report of the investigation which was conducted by the
special agent during the period March 6 to 23, 2015, about a month following the occurrence of
the alleged injury of February 9, 2015.
The employing establishment controverted appellant’s claim. Both F.G. and M.I., in
controverting the claim, noted that appellant had filed a CA-1 form with an incident date of
January 15, 2015 before filing a CA-1 form with February 8, 2015 as the date of the incident.
B.M. and F.G. both reported that appellant alleged that she had sustained right shoulder injuries
from January 15 to February 9, 2015, but continued to work with no complaints of an injury until
February 9, 2015.
Additionally, D.M. of the employing establishment’s Health and Resource Management
office confirmed that appellant had initially filed a CA-1 form with his office and only included
12

Linda S. Christian, 46 ECAB 598 (1995).

13

Gregory J. Reser, 57 ECAB 277 (2005).

14

Bonnie A. Contreras, supra note 6; Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

the month of January and the year 2015 as to the date of injury. After several attempts to secure
the date of injury from her, he related that it was not until February 9, 2015 that she provided that
date of injury as February 8, 2015 on a second CA-1 form.
The evidence of record also contains inconsistencies that cast serious doubt as to the date
of the alleged work incident. The early medical evidence submitted by appellant noted that the
injury occurred two to four weeks prior to the February 8, 2015 incident. Dr. Mandel, in
February 9 and 26, 2015 reports noted that she attributed her right shoulder condition to her arm
being yanked when a heavy tub of mail she was carrying slipped two weeks prior. On a
February 25, 2015 CA-17 form, he noted an injury date of February 8, 2015 and described the
injury as occurring when a heavy tub of mail appellant was holding slipped and pulled her
shoulder down. Similarly, Dr. Lee C. Zeiszler M.D., and Dr. Fairley, in a February 9, 2015
emergency report, noted that she was seen for right shoulder pain. They noted that appellant’s
right shoulder pain had been present for the past three to four weeks and she related that her
shoulder had been jerked downward while lifting a large tub of mail to be dumped into a tub.
Dr. Holtzmeier, in a November 16, 2015 report, described the injury as occurring from her
unloading about 30 boxes of mail weighing about 20 pounds each on February 8, 2015. The
record does not support that Drs. Mandel, Holtzmeier, Zeiszler, and Dr. Fairley had consistent
accurate histories of the February 8, 2015 incident as they related differing accounts of how the
incident occurred and when it occurred.15
There also are no contemporaneous statements from witnesses supporting that the
February 8, 2015 incident occurred as alleged. While an injury does not have to be confirmed by
eyewitnesses to establish that an employee sustained an injury in the performance of duty, the
employee’s statement must be consistent with the surrounding facts and circumstances and her
subsequent course of action. Appellant claimed that there were four other people present at the
time of the alleged February 8, 2015 employment incident, which included M.I., but she did not
submit any statements from these witnesses. Moreover, as noted above, although M.I. checked a
box marked “yes” indicating that appellant was in the performance of duty, he noted on the CA-1
form for the alleged February 8, 2015 employment injury that she had filed two CA-1 forms
containing two different dates of injury, i.e., January 15 and February 8, 2015.
As the foregoing inconsistencies cast serious doubt concerning whether appellant was
injured at work on February 8, 2015 in the performance of duty, the Board finds that she has not
met her burden of proof to establish an injury in the performance of duty. Since appellant failed
to establish the first component of fact of injury, it is not necessary to discuss whether she
submitted medical evidence sufficient to establish that a medical condition existed and whether
the condition was causally related to the alleged employment incident of February 8, 2015.16
On appeal, counsel contends that OWCP’s decision was contrary to fact and law. Based
on the findings and reasons stated above, the Board finds that the counsel’s arguments are not
substantiated.

15

See Geraldine H. Johnson, 44 ECAB 745 (1993).

16

See Dennis M. Mascarenas, supra note 14.

7

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right
shoulder injury in the performance of duty on February 8, 2015, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 27, 2016 is affirmed.
Issued: June 21, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

